WOODLEY, Presiding Judge
The offense is the sale of whisky in a dry area; the punishment, 45 days in jail and a fine or $550.00.
Kent Butler, inspector for the Texas Liquor Control Board, "testified that he purchased a pint of whisky from appellant in Hale County on or about the date alleged in the complaint and information. The whisky was introduced in evidence.
Evidence was offered showing the dry status of Hale County, which proof included the records of the commissioners court and stipulations by appellant.
Appellant testified that Butler stopped him and asked him for a pint of whisky, and he told him he did not sell whisky and had none.
The jury chose to accept Butler’s testimony and the evidence is sufficient to sustain the verdict.
No brief has been filed in appellant’s behalf and there are no bills of exception.
*611The judgment is affirmed.